Citation Nr: 1758537	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  06-16 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) other than generalized anxiety disorder (GAD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel
INTRODUCTION

The Veteran had active duty service from July 1965 to July 1967, June 1968 to February 1970, and July 1970 to May 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied increased evaluations for the Veteran's right knee and psychiatric disabilities.  The Veteran and his spouse testified at a Board hearing in April 2016.  The Board finally disposed of the increased evaluation issues on appeal in a September 2016 Board decision, at which time the Board awarded a 100 percent evaluation for the Veteran's GAD.  In addition, in the September 2016 Board decision, the Board remanded the issue of entitlement to a TDIU for service-connected disabilities other than GAD.  That claim has been returned to the Board at this time for further appellate review.  

As a final initial matter, the Board notes that it inadvertently left out an Order for the award of a 10 percent evaluation for the Veteran's right knee arthritis in its September 2016 Board decision, although throughout the decision the Board indicated that a 10 percent evaluation for the Veteran's right knee arthritis was being awarded.  It appears that the AOJ awarded a 10 percent evaluation for the Veteran's right knee arthritis, effective July 5, 2016, in a November 2016 rating decision; that date, however, appears to correspond with a claim for increased evaluation received by the AOJ on that date, while that issue was on appeal.  Consequently, it looks as though the AOJ has not yet effectuated the Board's award for a compensable evaluation for his right knee arthritis from the September 2016 Board decision.  The Board, therefore, refers the effectuation of the Board's award for a compensable evaluation for right knee arthritis in the September 2016 Board decision to the AOJ at this time for appropriate action.  


FINDING OF FACT

In a September 2016 rating decision, the AOJ effectuated the 100 percent rating for the Veteran's GAD and granted special monthly compensation (SMC) pursuant to 38 U.S.C. § 1114(s) (2012).  


CONCLUSION OF LAW

Because SMC has been granted pursuant to 38 U.S.C. § 1114(s), there remains no additional benefit involving the TDIU issue; the appeal is dismissed.  38 U.S.C. § 7105(d)(5) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the Board's September 2016 decision, the sole reason for the TDIU remand was to determine eligibility for SMC pursuant to 38 U.S.C. § 1114(s) (2012).  SMC pursuant to 38 U.S.C. § 1114(s) (2012) was subsequently awarded.  

Accordingly, the Board finds on these facts that the Veteran's appeal for TDIU for service-connected disabilities other than GAD has been rendered moot.  Consequently, there remains no case or controversy to resolve, and the appeal is therefore dismissed.  38 U.S.C. § 7105(d)(5).


ORDER

The appeal concerning the issue of entitlement to TDIU for service-connected disabilities other than GAD is dismissed.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


